*41OPINION

Per Curiam:

From decree of divorce this appeal is taken by the wife, defendant below. The sole error assigned is that the record does not support the finding of the trial court that the husband was domiciled in Clark County, Nevada, at the time suit was filed.
Appellant isolates certain portions of the husband’s testimony and contends that they demonstrate that he was without the necessary bona fide intent to make Nevada his home. This contention is without merit. Not only did the husband testify generally to having such intent, he also testified that at the time of trial he had been a resident of Nevada for about five and one half months and had been physically present in Nevada all of that time; that while he had come to Nevada with a divorce in mind, that had not been his sole purpose (note the holding in Walker v. Walker, 45 Nev. 105, 198 P. 438) ; that he suffered from arthritis and had been advised that the climate of southern Nevada would be helpful; that he had found it so and intended for reasons of health to continue his residence; that he had no property or interests elsewhere. Read in its entirety the testimony amply supports the finding of the trial court.
Appellant refers us to our decision in Plunkett v. Plunkett, 71 Nev. 159, 283 P.2d 225. That case is distinguishable upon the facts.
Affirmed.